DETAILED ACTION

Information Disclosure Statement
The information disclosure statements filed 11/20/19 and 4/16/21 have been received and made or record.  Note the acknowledged PTO-1449 forms enclosed herewith.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9,11, 13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2016/0058642 (“Drey et al.”).
As regards claim 1, Drey et al. discloses a heel protector and corresponding rehabilitation systems and methods for using the same that anticipate Applicant’s presently claimed invention.  More specifically, Drey et al. discloses a therapeutic cushioning boot (device 100, 400, 500, 600, see Figs. 1-10) configured to receive a human leg (see para. [0024], lines 1-6 discloses a cushioning device that is configured for providing protection to a person’s leg, foot or heel during treatment or rehabilitation;  in one embodiment, a device includes a leg engaging section 101 comprising 408, 409 and 410 and a foot engaging section 102; the leg engaging section and the foot engaging section intersect at a heel receiver 103), the therapeutic cushioning boot comprising: a rear panel configured to support a rear portion of the human leg (see annotated Fig. 4 below which shows interior lining 114 of the central portion of the leg engaging section upon which the rear of the leg rests during use, see also para. [0036], the rear panel including a first side, a second side, and a plurality of support chambers with a fill material (401, 402, 403) positioned within each of the plurality of support chambers (see annotated Fig. 4 below), the plurality of support chambers including a first support chamber (positioned within the first sidewall) proximate the first side of the rear panel, a second support chamber (positioned within the second sidewall) proximate the second side of the rear panel, and a third support chamber (positioned within (410) provided on the rear panel between the first support chamber and the second support chamber; a first sidewall panel connected to the first side of the rear panel, the first sidewall panel (408) configured to engage a first side portion of the human leg; and a second sidewall panel (409) connected to the second side of the rear panel, the second sidewall panel configured to engage a second side portion of the human leg (see Fig. 10); wherein the fill material in the first support chamber and the second support chamber is provided in greater concentration than the fill material in the third support chamber (as can be seen in Fig. 4 the fill material in the first and second support chambers also includes bolsters 401 and 402 while the chamber within 410 does not).
As regards claim 3, as can be seen from Fig. 4,  Drey et al. discloses the therapeutic cushioning boot of claim 1, wherein the fill material (401, 402 and 401, 403) positioned within the first support chamber and the second support chamber is hyper-stuffed relative to the fill material in the third support chamber (which is filled with only poly fiber fill).
As regards claim 4, Drey et al. discloses the therapeutic cushioning boot of claim 1 further comprising: a first boundary portion disposed between the first side of the rear panel and the first sidewall panel; and a second boundary portion disposed between the second side of the rear panel and the second sidewall panel (see annotated Fig. 4 below).
As regards claim 5, Drey et al. discloses the therapeutic cushioning boot of claim 4, wherein the first boundary is a first seam configured to facilitate folding of the first sidewall panel, and wherein the secondary boundary is a second seam configured to facilitate folding of the second sidewall panel over the real panel (as can be seen from annotated Fig. 4 below and Fig. 10, the seams formed at the first and second boundary allow the closing and therefore folding of the first and second sidewall panels over the rear panel during wrapping of the fastening straps to retain the device on the patient’s legs (see para. 0052]).
As regards claim 9, Drey et al. discloses the therapeutic cushioning boot of claim 4,  wherein the third support chamber extends from the first boundary portion to the second boundary portion (see annotated Fig. 4 below).
As regards claim 11, Drey et al. discloses therapeutic cushioning boot comprising: a foot portion (foot engaging section 102) configured to receive a foot of a user; and a leg portion (leg engaging section 101) connected to the foot portion and configured to receive a leg of the user, the leg portion including a plurality of support chambers (121, 410 and 122 have chambers positioned therein which receive fill material) arranged on a rear of the leg portion (see annotated Fig, 4) with a fill material (402) positioned within each of the plurality of support chambers (as can be seen from Figs 4-6, the leg engaging portion includes a plurality of chambers filled with 401, 403, and 403 and poly fiber fil as can be read from para. [0024], lines 6-14), the plurality of support chambers with sections (121 and 122 including a first support chamber and a second support chamber) proximate a first side (within 121) of the leg portion, a second support chamber (within 122) proximate a second side of the leg panel, and a third support chamber (within 410) provided between the first support chamber and the second support chamber, wherein the fill material in the first support chamber is a same material as the fill material in the second support chamber, and wherein the fill material in the second support chamber is provided in greater concentration than the fill material in the third support chamber (as can be seen from Fig. 4, the fill material within 121 and 122 is the same and in larger than the fill material within 410 which is only a compression cushion layer such as poly fiber fill, see para. [0024], lines 6-14).
As regards claim 13, Drey et al. discloses the therapeutic cushioning boot of claim 11, wherein the third support chamber (the chamber within 410) is defined between the first support chamber and the second support chamber on the rear of the leg portion (see annotated Fig. 4 below).
As regards claim 17, Drey et al. discloses a heel protector and corresponding rehabilitation systems and methods for using the same that anticipate Applicant’s presently claimed invention.  More specifically, Drey et al. discloses a therapeutic cushioning boot (device 600) comprising: a foot portion (see annotated Fig. 6 below) configured to receive a foot of a user; a leg portion (see annotated Fig. 6 below) configured to receive a leg of the user, the leg portion including at least a first support chamber (comprising 601 and 604) and a second support chamber (comprising batting) provided on a rear panel  of the leg portion (see annotated Fig. 6); a first fiberfill material provided in the first support chamber at a first concentration (see 601,604); and a second fiberfill material provided in the second support chamber at a second concentration that is less than the first concentration (fill material such as organic or inorganic batting is provided in each leg engaging section and bolster tube 601 comprising organic or inorganic batting and compressible cushion layer 402 is provided on the lateral side of the device, see paras. [0041], [0050] and annotated Fig. 6 below, as can be seen from Fig. 6, the center section/second support chamber of the leg engaging portion has less fill material since it does not include bolster tube 601).
As regards claim 18, Drey et al. discloses the therapeutic cushioning boot of claim 17, wherein the first fiberfill material is a same material as the second fiberfill material (see paras. [0024] and [0041] which discloses the compression cushion layer and the bolster tube comprises organic or inorganic batting).
As regards claim 19, Drey et al. discloses the therapeutic cushioning boot of claim 19 further comprising a third support chamber filled with the same material as the first support chamber and at the first concentration, wherein the first support chamber and the third support chamber are elongated channels extending axially along the leg portion (as can be seen in Fig. 10, the first  and third support chambers extend axially along the leg portion).
As regards claim 20, Drey et al. discloses the therapeutic cushioning boot of claim 19, wherein the second support chamber extends between the first support chamber and the third support chamber (see annotated Fig. 6 below).

 
    PNG
    media_image1.png
    401
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    839
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Drey et al. in view of U.S. Patent Application Publication No. 2008/0178390 (“DuDonis”).
As regards claim 2, Drey et al. discloses the therapeutic cushioning boot of claim 1 wherein the fill material is a poly fiber fill (see para. [0024, lines 12-15).  Drey et al. fails to explicitly disclose the polyester fiberfill material.  However, Dubonis in its analogous disclosure of a cushioning device (100) teaches it is known to use polyester fiber fil as a cushioning material (see para. 0081).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have selected polyester fiber fill material as the poly fill material since it is a well-known and conventionally used fill material for providing cushioning as taught by Dubonis.  Further, it has been held that the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also, In re Lashing, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As regards claim 12, Drey et al. discloses the therapeutic cushioning boot of claim 11, wherein the fill material is a poly fiber fill (see para. [0024, lines 12-15).  Drey et al. fails to explicitly disclose the polyester fiberfill material.  However, Dubonis in its analogous disclosure of a cushioning device (100) teaches it is known to use polyester fiber fil as a cushioning material (see para. 0081).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have selected polyester fiber fill material as the poly fill material since it is a well-known and conventionally used fill material for providing cushioning as taught by Dubonis.  Further, it has been held that the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drey et al.
As regards claim 6, Drey et al., discloses the therapeutic cushioning boot of claim 4, wherein the first support chamber is an elongate chamber including a first support boundary defined along the first boundary portion and wherein the second support chamber is an elongate chamber including a first support boundary defined along the second boundary portion (see para. [0025], lines 1-10, which discloses a bolster tube can be inserted in the leg engaging section and the leg engaging section includes one or more pockets into which the bolter tube may be inserted; thus the elongated chambers are constituted by the pockets, see Figs 1-9).
As regards claim 15, Drey et al. discloses the therapeutic cushioning boot of claim 11 wherein the rear portion further includes an opening  (constituted by aperture 201 to receive a heel, see Fig. 1 and para. [0032]), wherein the first support chamber is positioned on a medial side of the opening, and wherein and second support chamber is positioned on a lateral side of the opening.
Drey et al. fails to disclose the opening is “V” shaped.  Absent a critical teaching and/or a showing of unexpected results by providing the opening with a “V” shape, the Office contends that the shape of the opening is a design choice.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have provided the opening in the shape of a “V” or any other shape so long as it performs the function of receiving the heel.
As regards claim 16, modified Drey et al. discloses the therapeutic cushioning boot of claim 15 wherein the first support chamber and the second support chambers are elongate chambers that extend upward on the leg portion above the “V” shaped opening (see Figs.1 and 4).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drey et al. in view of U.S. Patent Application Publication No. 2012/0253250 (Spahn et al.”)
As regard claim 10, Drey et al. discloses the therapeutic cushioning boot of claim 1 wherein the cushioning boot comprises a foot support (102, see Figs. 1-4, 8 and 9).  Drey et al. fails to teach the foot support comprises a foot gate including a first segment coupled along a lower edge of the first sidewall panel and a second segment coupled along a lower edge of the second sidewall panel, wherein the first segment is releasably coupled to the second segment.
Drey et al. fails to teach the foot support is a gate. However, Sphan et al. teaches
it is known to provide a therapeutic cushioning boot (constituted by foot cushion 1) with a foot gate (8, see Fig. 6) in order to allow for a more custom fit of the foot cushion to the sole of a patient’s foot and to allow the user to become ambulatory, moving from bed to chair, without removing the boot (see para. 22, lines 1-16 and para. 24, lines 1-6).
 In view of Sphan et al., it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to have modified the foot support (102) of Drey et al. to include a foot gate in order to allow for a more custom fit and to allow the user to become ambulatory, moving from bed to chair, without removing the boot.

Allowable Subject Matter
Claims 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is that of Drey et al.  However, Drey et al. fails to teach or fairly suggest to one alone or in combination the therapeutic cushioning boot of claim 6 wherein the first support chamber further includes a second support boundary disposed on the rear portion and extending parallel to the first boundary portion, and wherein the second support chamber further includes a second support boundary disposed on the rear portion and extending parallel to the second boundary portion, as recited in claim 7.
Drey et al. also fails to teach or fairly suggest to one alone or in combination, the therapeutic cushioning boot of claim 7 wherein the third support chamber is defined between the second support boundary of the first support chamber and the second support boundary of the second support chamber, as recited in claim 8.
Drey et al. even further fails to teach or fairly suggest to one alone or in combination, the therapeutic cushioning boot of claim 11 wherein the third support chamber extends from the first side to the second side of the leg portion and extends in front of the first support chamber and the second support chamber on the rear of the leg portion, as recited in claim 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786